482 So.2d 680 (1985)
STATE of Louisiana, ex rel. Ensley JOSEPH, III
v.
STATE of Louisiana.
No. KW 85 1449.
Court of Appeal of Louisiana, First Circuit.
December 17, 1985.
*681 Ensley Joseph, III in pro. per.
Douglas Greenburg, Dist. Atty., Houma, for State respondent.
WRIT DENIED: Relator complains that his requests for free trial and sentencing transcripts have been denied by district court, the district court clerk of court, and the indigent defender's office. The only denial properly presented for our review is that by the district court. Relator's motion requesting the transcripts from district court was properly denied because it failed to show a particularized need for the transcripts. See Route v. Blackburn, 498 F.Supp. 875 (W.D.La.1980). See also United States v. MacCollom, 426 U.S. 317, 96 S.Ct. 2086, 48 L.Ed.2d 666 (1976).